IN THE COURT OF APPEALS OF IOWA

                                   No. 17-1006
                              Filed August 16, 2017


IN THE INTEREST OF N.G.,
Minor Child,

S.P., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Scott County, Cheryl E. Traum,

District Associate Judge.



       A mother appeals the termination of her parental rights to her daughter.

AFFIRMED.



       Steven W. Stickle of Stickle Law Firm, P.L.C., Davenport, for appellant

mother.

       Thomas J. Miller, Attorney General, and Kathryn K. Lang, Assistant

Attorney General, for appellee State.

       Jennifer M. Olsen of Olsen Law Office, Davenport, guardian ad litem for

minor child.



       Considered by Vogel, P.J., and Potterfield and Mullins, JJ.
                                         2


VOGEL, Presiding Judge.

       The mother of a twelve-year-old girl appeals the termination of her

parental rights.   She asserts the grounds for termination were not proved

because the State failed to provide reasonable services for reunification. She

also asserts she should be given additional time to work towards reunification

and that the establishment of a guardianship is in the child’s best interests and

preferable to termination. We find the district court appropriately terminated the

mother’s parental rights and affirm.1

       The family came to the attention of the Iowa Department of Human

Services (DHS) in September 2015, upon concerns N.G. was the victim of sexual

abuse by her mother’s then-paramour. Upon further investigation, and later after

N.G. participated in counseling services, it was discovered two of the mother’s

previous boyfriends had also sexually abused N.G., with the mother offering no

intervention to cease the abuse. Even after learning of the most recent abuse,

the mother chose to leave N.G. unsupervised in the paramour’s care overnight.

The mother eventually married the abuser.

       N.G. was removed from the family home in Davenport in October 2015

and placed in the care of her maternal aunt in Dubuque. N.G. was adjudicated a

child in need of assistance (CINA) in February 2016. With the mother’s lack of

consistent compliance with offered services, the matter proceeded to termination,

with a contested hearing held on June 1, 2017.



1
  The father has not been a part of N.G.’s life since she was two years old and his
location during the pendency of the CINA proceeding was unknown. His parental rights
were also terminated, and he does not appeal.
                                       3

      We review termination-of-parental-rights proceedings de novo. In re C.B.,

611 N.W.2d 489, 492 (Iowa 2000).

      The mother does not contest the district court’s specific findings under

Iowa Code section 232.116(1)(f) and (i) (2017) but rather claims the DHS failed

to offer reasonable services such that the grounds were not proven by clear and

convincing evidence. See In re P.L., 778 N.W.2d 33, 40 (Iowa 2010) (stating we

need not review the unchallenged portions of the district court’s decision). We

agree the State must show reasonable efforts as a part of its ultimate proof the

child cannot be safely returned to the care of a parent. C.B., 611 N.W.2d at 493.

In considering the sufficiency of evidence to support termination, the reviewing

court’s focus is on the services provided by the State and the response by the

parent. Id. at 494 (emphasis added).

      In this case, by late April 2016, the mother had moved to Dubuque. In a

September 9, 2016 report to the court, the DHS case worker noted the mother

was not complying with offered services; she had not yet completed the

psychological evaluation, and although she was offered twice-weekly visits with

N.G., the mother was not consistent in attending nor taking advantage of

expanded weekend visitation. The worker noted that in approximately June 2016

the mother “began to express an interest in allowing [the maternal aunt] to

become [N.G.’s] legal guardian. She commented that it is what [N.G.] wants.

She stated there is not much purpose in going through ‘all these steps’ if [N.G.]

wants to stay with [the aunt].” Although the mother did request a change of

venue to Dubuque County at the September 19, 2016 review hearing, the district
                                          4


court denied the request, reasoning “the guardian ad litem, DHS worker, and

provider are all familiar with the parties and the child’s needs.”

       As it appeared the mother had resigned herself to having N.G. remain with

the aunt, and the mother had failed to participate in offered services or take

advantage of the visitation offered, we find the district court’s decision fully

supported by the record. Moreover, the interim DHS reports, as well as the

testimony at the termination hearing, recounted the mother was offered

transportation, should she commit to attending offered services. As such, the

mother’s claim on appeal that the DHS “obstructed” her ability to participate in

offered services rings hollow.

       Next the mother argues that establishing a guardianship with the aunt was

in N.G.’s best interests. She also claims she should have been given additional

time for reunification and her bond with N.G. should favor a guardianship over

termination. See Iowa Code § 232.116(2), (3). Central to the best-interests

findings of the court are the observations made by N.G.’s therapist and included

in her March 2, 2017 report:

              [N.G.] herself identifies that she has been sexually abused
       by three men, all three of them her biological mother[’s] . . .
       boyfriends. I have observed throughout treatment that [N.G.] is
       open about not trusting her biological mother . . . and shows signs
       that she and her biological mother are not securely attached
       psychologically. [N.G.] reports that her mother was verbally and
       physically abusive, did not protect her, and she also states her
       mother is an addict. [N.G.] feels her mother has chosen her
       boyfriends over her. In addition, her mother has been inconsistent
       in attending visits, and at first she was disappointed, and later I
       understand she refused to meet with her mother. ([N.G.’s aunt]
       reported that [N.G.’s] behaviors escalated after visits.)
                                          5


There was no indication in the record that additional time would lead the mother

to understand how to protect her daughter. Indeed, the mother continued to

deny that any of her paramours had sexually abused N.G., preferring to believe

that N.G. was simply making up the accusations. The testimony from the DHS

worker and the recommendation from the guardian ad litem was that termination,

rather than a guardianship, would give N.G. the sense of security and safety that

her mother repeatedly failed to provide. The district court found:

      [N.G.] is not interested in reunifying with her mother or her father.
      Based on reports from the guardian ad litem and the DHS workers,
      the Court finds that the child has sufficient capacity to express a
      reasonable preference and she has done so. It would not be in her
      best interest to remain in a guardianship versus termination and
      adoption [by the aunt]. Termination of parental rights would be a
      positive step for [N.G.]. The [mother does] not have a close
      relationship with the child and [she has] not kept her safe.

      We agree termination of the mother’s parental rights was in the best

interests of N.G. and no impediment to termination, even the prospect of a

guardianship, undermines that decision.

      AFFIRMED.